         Case 1:21-cv-03978-PGG Document 19 Filed 06/23/21 Page 1 of 1


                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street, 3rd floor
                                                      New York, New York 10007


                                                      June 23, 2021
By ECF
The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

                  Re:     LMU v. King, 21-cv-3978 (PGG)

Dear Judge Gardephe:                                                                  June 24, 2021

        This Office represents the government in the above-referenced action, in which the
government filed a motion to dismiss on June 1, 2021. ECF Nos. 13-14. The plaintiff filed his
opposition on June 15, 2021 (ECF No. 15), and the government’s reply brief is currently due
today, June 23, 2021 (ECF No. 18). I write respectfully, with the consent of plaintiff’s counsel,
to request that the Court hold the remaining briefing on the motion to dismiss in abeyance, and if
acceptable to the Court, the parties will submit a joint status letter by Wednesday, June 30, 2021.

        I make this request because this afternoon, ICE informed me that, after reviewing the
plaintiff’s case, including recent developments with his removal proceedings (e.g., the BIA
remanded the case back to the immigration judge for further proceedings), it has decided to
release the plaintiff from detention. I have followed up with ICE for additional details about the
release, but I understand that ICE expects that the plaintiff will be released by this Friday, June
25. I promptly notified plaintiff’s counsel of this development, and will provide her with
additional information as it become available.

       In light of the foregoing, I respectfully request that the Court hold the remaining briefing
on the pending motion to dismiss in abeyance while the parties confer on next steps. And if
acceptable to the Court, the parties will submit a joint status letter by June 30, 2021.

       I thank the Court for its consideration of this request.

                                         Respectfully,

                                         AUDREY STRAUSS
                                         United States Attorney for the
                                         Southern District of New York

                                 By:     /s/ Brandon M. Waterman
                                         BRANDON M. WATERMAN
                                         Assistant United States Attorney
                                         Tel. (212) 637-2741

cc:      Counsel of Record (by ECF)
